Third District Court of Appeal
                                State of Florida

                           Opinion filed March 11, 2015 .
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D13-2712
                          Lower Tribunal No. 12-39765
                              ________________


                     Angelo Frau and Yamileth Frau,
                                    Appellants,

                                         vs.

             JPMorgan Chase Bank, National Association,
                                     Appellee.


     An appeal from a non-final order from the Circuit Court for Miami-Dade
County, Jorge E. Cueto, Judge.

      ICE Appellate and Amanda L. Lundergan (Royal Palm Beach), for
appellants.

     Elliot B. Kula and W. Aaron Daniel; Albertelli Law and Vincent McManus
(Tampa), for appellee.


Before SHEPHERD, C.J., and SUAREZ and SCALES, JJ.

      PER CURIAM.

      Affirmed without prejudice to Angelo and Yamileth Frau having the right to

raise the issue of insufficiency of service in the trial court below. See Barnsdale
Holdings LLC v. Deutsch Bank Nat’l Trust Co., 150 So. 3d 1247 (Fla. 3d DCA

2014).




                                    2